SUMMARY ORDER
Plaintiff-Appellant Oscar Pena appeals from a March 20, 2001 judgment of the United States District Court for the Eastern District of New York (Frederic Block, Judge), granting defendant-appellees’ motion for summary judgment with regard to Pena’s due process claim under 42 U.S.C. § 1983, and denying Pena’s cross-motion for further leave to amend his complaint. Familiarity with the facts and procedural history is assumed. We affirm.
On appeal, Pena argues that the district court erred in: 1) determining that Pena had not made out a viable due process claim so as to withstand defendantappellees’ summary judgment motion; 2) concluding that the defendant-appellees sufficiently advised him of his burden in opposing summary judgment, see Local Civil Rule 56.2; 3) denying his motion to further amend his complaint as futile and as having been made with inordinate delay; and 4) denying his Fed.R.Civ.P. 60(b) motion for reconsideration of the court’s judgment. Pena also argues, for the first time on appeal, that he is entitled to further discovery pursuant to Fed. R.Civ.P. 56(f) and 37(b)(2)(C).
Affording Pena all reasonable inferences upon defendant-appellees’ summary judgment motion, Make The Road by Walking, Inc. v. Turner, 378 F.3d 133, 142 (2d Cir. 2004), with regard to Pena’s § 1983 claim, we agree with the district court that Pena did not adequately establish, even at the summary judgment stage, that defendants violated his due process rights. The undisputed facts show that, before he was removed from the temporary work release program, Pena was afforded all of the procedural protections required by due process under the circumstances. See Friedl v. City of New York, 210 F.3d 79, 84-85 (2d Cir.2000).
*190We have carefully reviewed Pena’s remaining arguments and find them to be without merit.
Accordingly, for the foregoing reasons, the judgment of the district court is hereby AFFIRMED.